 242DECISIONSOF NATIONALLABOR RELATIONS BOARDWe likewise find no merit in the Employer's contention that thedispatchers are management personnel.Although the dispatchersattend monthly meetings where they are briefed as to company policycovering their duties, any suggestions made by them as to companyoperations must be weighed and approved by management before be-ing adopted.Furthermore, other employees may make suggestionswhich are accorded the same treatment.We therefore find that thedispatchers do not participate in the formulation of company policynor exercise any other managerial function.5The Employer's motionto dismiss on the ground that the proposed unit is comprised of super-visors or managerial personnel is therefore hereby denied.We turn now to the question of whether dispatchers should be in-cluded in the same unit with the drivers currently represented by thePetitioner, or should constitute a separate appropriate unit.Uponthe basis of the entire record and, particularly, in view of the commonemployment interests and the degree of working relationship betweenthe drivers and the dispatchers, we find that they may, if they sodesire, be represented in the same unit with the Employer's drivers.However, as the dispatchers have not previously been included in theunit of drivers, we shall make no unit determination with respect tothem pending the outcome of the election herein directed amongthem. If they select the Petitioner as their bargaining representative,they will be taken to have indicated their desire to be included in theexisting unit of drivers currently represented by the Petitioner, andthe Regional Director conducting the election is instructed to issue acertification of results to that effect.'Accordingly, we shall direct an election in the following votinggroup : All dispatchers and relief dispatchers at the Employer's Den-ver,Colorado, taxicab operation, excluding extra dispatchers, allother employees, drivers, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8 SeeThe Connecticut Light and Power Company,121 NLRB 768.6Cf.New England Tran8portataon Company,90NLRB 539Local 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandVan TransportLines, Inc.andFrank Piazza and George Piazza d/b/a StaatsExpress.CasesNos. 92-CC-551 and P2-CE-1. April 06, 1961DECISION AND ORDEROn July 20, 1960, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding that131 NLRB No. 42. LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.243the Respondent had engaged in certain unfair labor practices and hadnot engaged in others, and recommending that it cease and desistfrom the unfair labor practices found and take certain affirmativeactions, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the Respondent and the General Counsel filedexceptions to the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, and re-commendations of the Trial Examiner with the modifications notedbelow.1.The General Counsel excepted to the failure of the Trial Exam-iner to find that Superintendent Arthur Henningson of Grand UnionCorporationis anindividual within the meaning of Section 8 (b) (4)(i).For the reasons stated in our decision inCarolina Lumber Com-pany 1we reject the General Counsel's extremely broad interpretationof that term.We held inCarolinathat Section 8(b) (4) (i) was di-rected only at the inducement of lower level supervisors whose in-terests were more closely allied to those of rank-and-file employeesthan to management, and that the placement of any employed personwithin the coverage of either Section 8(b) (4) (i) or (ii) would de-pend upon the assessment,on a case-by-case basis, of the relevant fac-tors set out in that decision.Application of that standard is not possible here as the record doesnot permit accurate appraisal of the status of Superintendent Hen-ningson.His job title and the authority implied by his questions ofunion agents suggest that he is sufficiently identified with manage-ment to remove him from the proscription of Section 8(b) (4) (i). Inthese circumstances, and as we, in agreement with the Trial Exam-iner, have found other clear violations of Section 8 (b) (4) (i) at thepremises of Grand Union, we 2 deem it unnecessary to pass upon theincident involving Arthur Henningson.32. In the absence of specific exceptions thereto, the Board adopts,pro forma,the Trial Examiner's finding that the Respondent has alsoviolated Section 8(e) of the Act.The Respondent's exceptions are1130 NLRB 1438.2The Trial Examiner based his finding of violationof Section8(b) (4) (1) in part on anincident at International Harvester.The Board finds it unnecessary to rely on thisincident. '3Member Rodgers agrees that the record does not permit an accurateappraisal of thestatus of Superintendent Arthur Henningson.He further agrees that it isunnecessaryto pass upon the incident involving Henningsonbecause theBoard is finding "otherclear violations of Section 8 (b) (4) (1)at the premisesofGrand Union"Consequently,Member Rodgers regards as surplusage any reference to theCarolina Lumbercase in thisDecision.. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDdirected solely to the provisions of the Trial Examiner's recommendedremedial order.The Trial Examiner recommended that the Respondent be enjoinedfrom entering into a hot-cargo agreement with Staats or any otheremployer.The Respondent contends that since only the one contractwith Staats was litigated, underComm u ications Workers'no morecould be enjoined.The Trial Examiner, in justifying his recom-mendation, pointed to the fact that the contract here involved was onemade with an employer association, and that although no evidencewas introduced as to when or whether any other employers had signedit,Respondent's counsel contended in oral argument before him thatall but Staats had signed.The very text of the contract, which is inevidence, indicates that the intent was to bind all employersin a sub-stantial area.We therefore agree with the Trial Examiner that thereis sufficient basis in the record to warrant enjoining the RespondentThe Respondent urges also that the Trial Examiner's recommenda-tion that its rescind the contract is beyond his power.While in factthe Trial Examiner's recommended order does require therescissionof the contract, we note that he also stated, at footnote38 ofthe Inter-mediate Report, that nothing therein was intended to prevent theRespondent and Staats from reexecuting the contract.We thereforeconstrue the Trial Examiner's order to be, in essence, only for the re-moval of the offending clause,' and have modified the order and noticeto make this clear.ORDERUpon the entire record in these cases and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 294, In-ternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, its agents, officers,successors,and assigns,shall :1.Cease anddesist from :(a) Inducing or encouraging any individual employed by any per-son engaged in commerce or in an industry affecting commerce, otherthan Van Transport Lines, Inc., to engage in a strike or a refusal inthe course of his employment to use, manufacture, process, transport,or otherwise handle or work on any goods,articles,materials, orcommodities or to performany services,where an object thereof is toforceor requiresuch otherperson to cease doing businesswith VanTransportLines, Inc.ACommunications Worke,s of America et al (Ohio Consolidated Tele Co)v.N.L R B ,362 U S 479.s The Trial Examiner may perhaps have been concerned to avoidthe impact of theBoard'scontract-bar doctrines.SeeKeystone Coat et al,121 NLRB 880,884;FoodMaven,Inc.,126 NLRB 666. LOCAL 294,INT'L BROTHERHOOD OF TEAMSTERS, ETC.245(b)Entering into any contract or agreement, express or implied,with Staats Express or any other employer, whereby such employeragrees not to handle the goods or freight of, or to cease doing businesswith, any other employer or person.(c)Maintaining in effect, implementing, or renewing article IXof the contract signed by Staats Express on February 9, 1960, entitled"Protection of Rights.",-,2.Take the following affirmative action- which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at its offices, places of business, andmeeting places in Albany, New York, copies of the notices attachedhereto marked Appendixes A and B, respectively.6Copies of saidnotices, to be furnished by the Regional Director for the Second Re-gion, shall, after being duly signed by Respondent's authorized rep-resentative,be posted by Respondent immediately upon receiptthereof and maintained by it for a period of 60 consecutive days there-after in' conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that `said notices are not altered, defaced,or covered by any other material.,(b)Mail to the Regional Director for the Second Region signedcopies 'of the said notices for posting of Appendix A at the premisesof Van Transport Lines, Inc., and, the companies' willing, at thepremises of all other persons or establishments engaged in commerceor in an industry affecting commerce, with which Van TransportLines,Inc., does,business or did business prior to and during the strikewhich began in December 1959, and of Appendix B at the premises ofVan Transport Lines,.Inc., and Staats Express, at places where no-tices to their employees are customarily posted.-(c)Notify the Regional Director for the Second Region, inwriting, within 10 days from the date of this Order, ,What steps it hastaken to comply herewith.CFIAIRIIANMCCULLOCIIand MEMBEII BROWN tooknopart in theconsideration of the 'abo\eDecision and Order.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX ANOTICEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959, we hereby notify you that : 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT induce or encourage any individual employed by aperson engaged in commerce or in an industry affecting com-merce, other than Van Transport Lines,Inc., to refuse, in thecourse of his employment,to use or handle goods or freightcarried by Van Transport Lines,Inc., or to load or unload trucksof Van Transport Lines, Inc., or otherwise refuse to performservices,with an object of forcing or requiring such other personto cease doing businesswith VanTransport Lines, Inc.LOCAL 294,INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.APPENDIX BNoTIcEPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, asmodified by the Labor-Management Reporting andDisclosureAct of 1959,we hereby notify you that :WE WILL NOT enter into any contract or agreement,express orimplied, with Staats Express or any other employer, wherebysuch employer agrees not to handle the goods or freight of, or tocease doing business with,any other employer or person.WE WILL NOT give effect or seek to give effect to Article IX ofthe contract signed by Staats Express on February 9, 1960,termed "Protection of Rights."LOCAL 294, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remain posted for60 days fromthe date hereof,and must notbe altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe proceedings above, which were consolidated for purpose of the hearing only,were heard before me on complaint of the GeneralCounseland answer of Re- LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.247spondent in each separate case.The issueswere whether Respondent violated twoprovisions of theAct,whichwere included in it underthe Labor-ManagementReporting and DisclosureAct of 1959 (PublicLaw 86-257).These areSection8(b)(4)(i)(B), the violation of which is alleged in CaseNo. 2-CC-551,and Sec-tion 8(e), whose violation is alleged inCase No. 2-CE-1.1At theconclusion ofthe testimony,the General Counsel and Respondent presented oral argument.Thiswas supplemented by a memorandum from the General Counsel relating to thelegislative history of a certain portion of the new secondary boycott provision of theAct, as specially requested of the partiesby the TrialExaminer.Upon the entire record and my observation of the witnesses,I hereby make thefollowing:1.THEBUSINESSOF THE CHARGING EMPLOYERVan Transport Lines, Inc., herein referred to as Van, which filed the charges inboth proceedings,is a New York corporation,with its place of business in Albany,New York.It is a common carrier by motor vehicle,which interlines shipmentswith other carriers engaged in interstate commerce.Van derives an annual revenueof over $50,000 for services to enterprises which they themselves ship merchandiseout of the State in quantities exceeding$50,000 a year.The Board's jurisdiction overboth proceedings is undisputed.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent Union is a labor organization within the meaning of the ActIII.THE UNFAIR LABOR PRACTICESA. Ccasiee No. 2-CC-551: The violation of Section 8(b) (4) (i) (B)1.The strike against Van and the Union's tour of Van's customersIn December 1959,the Union struck as a result of the refusal of Van to honoran arbitration award directing the reinstatement of Frank Dodge,a dischargedtruckdriver and union steward.The other truckdrivers of Van at first did not joinbecause of doubts over whether it was a"legal," or authorized, strike.In February1960, they were assured by Nick Robilotto,president of Respondent,that it was"legal," and he also told them that an additional reason for it was Van's delinquencyinwelfare payments to certain employees.Four of Van's other truckdrivers there-upon joined the strike.These were Francis Bacon,ArthurBacon,Alfred Broomhead,andWalter Teal.Under instructions from Edward W. Smith, business agent ofRespondent,they visited and spoke to various customers of Van.There is no dis-pute that their mission was to enlist the aid of these establishments.According to the testimony of Francis Bacon,who seemed to have participatedinmore visits than the rest,Smith instructed the men to see "the boss"of eachconcern and to ask him "to cooperate."The record indicates that in actual executionthe visits had a broader scope.The men visited"the boss" of some of the estab-lishments, such as E. K.Van Alstyne,president of M & R Trucking Company, andGeorge Piazza, a partner and coowner of Staats Express(Business Agent Smithbeing a participant in the latter visit).But they also solicited the aid of persons oflesser rank.These included minor supervisors in charge of the shipping and routingoperations of their respective employers,a category of worker whom Business AgentSmith testified he meant to include in the terms"boss" in his instructions to the men?Also approached and directly solicited were rank-and-file employees.These wereBernard Wescott and Thomas Bayly, who handle freight deliveries for the GrandUnion Company,and are stewards of the Union,and Arthur Monington,shipper forGary Warehouse Corporation.3Solicitation of rank-and-file employees was seem-ingly not out of line with Business Agent Smith's instructions,as his emissariesinterpreted them,for Francis Bacon testified Smith told the men to "contact theowner or the boss,"and if they could not do so, "to talk to the shippers or receivers'An allegation In the complaint In Case No2-CC-551 thatRespondent also violatedSection 8(b) (4) (ii) (B) was withdrawnby the GeneralCounsel at the start of the hearing2 The minor supervisors thus spoken to included James Lewisof R.T.A Distributors,Inc, who was in charge of its shipping and routing and was also a union steward ;John Hanssen, warehouse foreman for CaterpillarTractor Company;three persons incharge of shipping at retail stores of B. F Goodrich& Company;one Dougherty, ashipper for MontgomeryWard & Co.,and one "Al,"a shipperfor Ro-La-LumeCorporation8He answered yes, on direct,to whether he was an "employee"of Gary.This was notchallenged, nor was any contention raised that he was other than a rank-and-file employee 248DECISIONSOF NATIONALLABOR RELATIONS BOARDand they would convey the message to the owner." There is nothing in the recoi dto indicate that the "message" to the three rank-and-file employees was so qualified.Indeed, the contrary appears from their credited testimony concerning the "message"to them, as later described.What was the "message"? Business Agent Smith testified that his minions were"to ask for cooperation, period."The record would indicate that the more appro-priate punctuation mark would be a comma.Thus Bacon testified that Smith saidthat if the persons approached did not "know how they could cooperate, to explainto them they could get their shipments routed some other way" than through Van.Bacon was not alone in indicating that the "cooperation" to be requested meant atleast not using Van for the purpose of future routingJames Lewis, shippingsupervisor at R T.A. Distributors(supra,footnote 2) testified that in the visit tohis place of work, Francis Bacon and Broomhead told him Van was on strike andrequested that he "cooperate "He asked how to do so, and Bacon replied, "ifpossible use some other carrier."Lewis then called Representative Spazioso of theUnion, who told' him not to "become involved" by refusing any incoming freightfrom Van, "but if possible to use some other carrier going to the Western part ofthe State.After this, as Lewis further testified, he stopped routing shipmentsthrough Van. Foreman Hanssen of Caterpillar Tractor(supra,footnote'2) testifiedthat Bacon asked him "if there was any way that we could ship the shipments bysome other truck than by Van's."The cooperation requested was not in all instances limited to discontinuing freightroutings through Van-although that in itself would have been sufficient to bring theaction here under review within the prohibitory scope of the statute. In some in-stances it was clear from the context that the specific cooperation requested meantrefusal to load or unload Van's trucks, for the request was made during the presenceat the establishment of a Van truck for the purpose of a delivery or a pickup. It isfairto notethat in nearlyall instancesthis occurred when the person requested tocooperate was either the owner or a top executive who, as we observe in more detaillater, are-not "individual[s] employed by" their companies, as that expression isused in the language of inducement in 8(b)(4)(i), and who therefore could, underthat provision, be asked for that kind of "cooperation" with impunity, if threats orother coercive measures are avoidedBut the circumstances in which the requeststo "cooperate" were made of them show what was contemplated by the term asgenerally used.E K. Van Alstyne, president of M & R Trucking Company, firstreceived a call from Union President Robilotto informing him of the strike andasking him to "cooperate."He was then. visited by two of the union emissaries,who told him that his was the only concern "accepting freight from Van's and wouldhe please cooperate."At first, he was undecided. They then told him that Van waswelching on welfare paymentsResenting the advantage this gave Van over itscompetitors, Van Alstyne "cooperated" in the manner that that term fairly conveyedto him. he informed Van he would not accept its freight.At Staats Express, in anincident to be detailed during our later discussion of the alleged violation of 8(e),on arrival of a truck owned by Van for unloading, and while two men were alreadybeginning to work on it, Business Agent Smith accosted George Piazza, a partnerof the firm and, according to Smith's own"wn testimony, told him that Van was onstrike and that Piazza should "cooperate." 4 Piazza did- he informed Van that underhis contract with Respondent (a subject to engage our attention in the discussionof the 8(e) case) he could not receive Van's freightEven earlier,and before theenlistment in the strike of the truckdrivers of Van other than Dodge, Business AgentSmith, in response to an inquiry made of him over the telephone by Foris Martin,agent for Styles Express, concerning whether the strike at Van's was ""legal." toldMartinitwas andthat "if I were you I would not go in there," whereupon Martindiscontinued making deliveries at Van's 5The above is not to say that the Union's representative invariably interpreted "co-operation" to include refusal to handle Van's freight.Thus, in the visit to CaterpillarTractor,Warehouse Foreman Hanssen responded to the request, to "cooperate" byoffering to refuse to load Van's trucks, but he was told by them merely to route ship-4Actually,as Piazza credibly testified,be was told outright not to accept the freight,but the thought conveyed was the same whatever the language usedaMartin is an independent contractor engaged in making deliveries for Styles Expressas the tatter's "agent"As I later indicate,contrary to the General Counsel's position.Iwould not deem Martin to be an "individual employed by" his principal within themeaning of 8(b) (4) (1)However,the incident in question bears upon the kind of aidcontemplated by the Union's representatives in their requests for "cooperation" through-out the tours made LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.249ments by another carrier.-Yet these same visitors made outright requests of certainrank-and-file employees not to handle Van's freightThus, at a time when Moning-ton of Gary Warehouse(supra,footnote 3) was loading a Van truck, the visitors,according to his unimpeached testimony, told him to "let it go," but "in the futureremember we are on strike." Bayly and Wescott, receiving clerks at Grand Union,were told not to accept the freight of a Van truck which was then at their employer'sdock with an unloaded cargo.Wescott testified that the visitors, Dodge and F.Bacon, after receiving an affirmative answer as to whether he was "a steward in ourunion," asked him to "refuse Van's freight," and that he then called over Bayly, thechief steward.According to the testimony of Bayly and Wescott, the two visitors,after first indicating that Van was on strike and they "would appreciate all the helpwe could give them," repeated the request previously made to Wescott alone torefuseVan's freight.Dodge testified the request was only for "what help or co-operation they could give us."What else that request could connote in the context ofa Van truck waiting to be unloaded. than a refusal to accept the load was not ex-plained.Dodge, when asked at the hearing just what help or cooperation he had inmind, admitted that "the ultimate would be not to unload Van's trucks."He couldnot say what proximate or intermediate "cooperation" could have preceded thisultimate.To resume the sequence of the narrative: Bayly after speaking to Dodgeand Bacon, reported the situation to Arthur N. Henningson, superintendent at GrandUnion, who instructed Bayly to tell the visitors "we can't refuse any load."Thatsame day, Business Agent Smith called Henningson, told him Van was on strike, thatthere was a Van truckin hisCompany's yard whichwas mannedby strikebreakers,and that the Union requested the Company's "cooperation."Henningson inquired"what do you mean by cooperation? Do you want me to refuse the load?" Smithreplied, "I can't ask you that."Pressed by Henningson as to what he meant, Smithresponded, "Well, there are many ways in which you can cooperate." Smith, on thestand, likewise did not elaborate upon what else his request for "cooperation" couldhave meant in these circumstances than was entailed in Henningson's specific ques-tion and his men's outright request of the two receiving clerks. In telling Henning-son "I can't ask you that," Smith was manifestly shying away from expressly articu-lating the plain implication inhering in his request for "cooperation," which heassumed, with good reason, that his interrogator understood, fully without anydiagrams from him .62.The legal consequencesa.The problem presented.by thenew languagein the secondary boycott provisionof the ActWe need hardly labor the point that the solicitations made of the persons spokento at the various establishments doing business with Van were calculated to causethem to refuse to make any routing through Van and also to refuse to load or unloadany trucks of Van. Such a request, when made to outright rank-and-file employees,likeWescott and Bayly of Grand Union, and Monington of Gary Warehouse, presentsno problem.Itwas inducement and encouragement of "employees"of neutral em-ployers to engage in a secondary boycott within the ban of Section 8(b)(4)(A) ofthe Act as it read prior to the 1959 amendments, and it violated the proscriptionagainst inducement of "any individual employed by" a,neutral employer as containedin present 8(b) (4) (i) (B).This, of course, would be sufficient to warrant a finding of violation and issuance ofa "cease and desist" recommendation. It would not, however, spare us the problemof determining whether and to what extent the solicitations of persons higher in rankthan ordinary employees violated Section 8(b)(4)(i)(B).Yet unless that is donenow, Respondent would hardly be in a position to know what conduct is encom-passed within a cease-and-desist requirement couched in the language of that section 7b. The reach of the term "any individual employed by any person"asused in Section8(b) (4) (i)The legislative history refers often to the "loopholes" in former 8(b)(4)(A), theold secondary boycott provision, as administratively and judicially interpreted, which6We discusslater whether the appeal to Superintendent Henningson was an Induce-ment of "anindividualemployed" within the. meaning of Section 8(b) (4) (1).The con-versation with himis herementioned, as were those-with the other persons above therank of minor supervisor, for theirbearing onwhat the term, "cooperate" 'generallyconnoted in the appeals here involved.-Cf.J. I Case Company v AT L R B ,321 U S 332, 341 250DECISIONSOF NATIONALLABOR RELATIONS BOARDwere sought to be closed up by the amendments embodied in present 8(b) (4) (i) and(ii) (B).This warrants comparative reading of the pertinent portions of the old andthe new (including (ii), which is not directly involved, for its bearing on (i), whichis).The pertinent portions, with the repealed matter in brackets and the new denotedby underscoring, read as follows:8(b) It shall be an unfair labor practice for a labor organization or its agents-(4) (i) to engage in, or to induce or encourage [the employees of any em-ployer] any individual employed by any person engaged in commerce or in anindustry affecting commerce to engage in a strike or a [concerted] refusal in thecourse of [their] his employment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles, materials, or commodities or toperform any services [,]; or (ii) to threaten coerce, or restrain any person en-gaged in commerce or in an industry affecting commerce, where in either case anobject thereof is:*******(B) forcing or requiring any person to ceaseusing, selling,handling, trans-porting, or otherwise dealing in the products of any other producer, processor,or manufacturer, or to cease doing business with any other person, . . .That the new law bars inducement of a broader category of employed person thanbefore is at once apparent from the substitution of "any individual employed by anyperson"in 8(b)(4)(i) for "the employees of any employer" as used in old 8(b)(4).On the question of how much broader the opposing positions are a study in extremes-the Respondent disputing that the change from "employees" in old 8(b)(4) to "anyindividual" in 8(b)(4)(i) was intended to encompass any level in the managementhierarchy, even a minor supervisor, and the representative of the General Counselurging that it was intended to reach all the way up the management ladder short of theowner, to even the president, if the owner is a corporation.As appears from the pertinent legislative history to be later documented, Respond-ent'sposition falls short of the legislative intent, while that of the representative ofthe General Counsel in this case fiercely outruns it.Treating the latter first, if thenew language in i(i) were intended to make it illegal to resort to even peacefulpersuasion of an officer of a corporation to boycott another employer, no directpersuasion of an employer for that purpose, however benignly made, would ever belegallypossible under (i), except to a mortal employer, as distinguished fromcorporate one.Such a complete insulation of the corporate employer from anykind of inducement under (i) would render superfluous, with respect to it, the specificoutlawing of the threatening or coercive kind forbidden by (ii).There is nothingto show that Congress intended that the legality of peaceful inducements of em-ployers under (i) and the scope of the shelter from threatening ones given themunder (ii) should turn on whether the employer involved derives his status as aperson from a legal fiction or descent from Adam.This extreme position hasrecently been disclaimed by the General Counsel, if indeed he even entertained it, ina brief filed by him in a 10(1) proceeding in a district court,8 to which we shallrefer more fully in a later context.Coming to the question of whether the term "any individual" as used in 9(b) (4) (i)is intended to encompass at leastsomelevel in the supervisory hierarchy, it is clearthat after an earlier period in the legislative history of that change, when it was notso intended, there was a later period when it was.When the change which is nowlaw was first sponsored as Section 503(a) of S. 748, the "administration bill," 9 itsproponents urged it as intended to plug only the loophole in 8(b)(4) which, underthe definition of "employees" as used therein, had permitted inducement of rank-and-fileworkerson farms,on railroads, and in Government.There was no indicationthen that thechange in(i)was intended to forbid peaceful inducement of super-visors.The latter were includedin (ii),which was intended to close the loophole8Alpert v Excavating and Building Materials Union, etc (Consalvo Trucking Inc.),184 F. Supp. 558 (D.C. Mass.).9I Legislative History of the Labor-Management Reporting and Disclosure Act of 1959(GPO. 1959) (hereafter cited as "LH") 142. The bill was introduced on January 28,1959 (I LH 84) as the rival to S. 505, the first version of the "Kennedy-Ervin" bill, intro-duced January 20, 1959(ILH 29). LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.251which had permittedthreateningovertures to employers and "supervisory andmanagement personnel." 10 Indeed, this last was described by Senator Goldwater inin his exposition of the proposed change as ".the biggest loophole in the present law."(H LH 1079).When the same proposed change was incorporated in the Landrum-Griffin bill (H.R. 8400), 11 Representative Griffin, at the time the bill was introducedin the House on July 27, 1959, submitted an analysis, in which, for the first time,"supervisors" were included with "farm laborers" and "railway labor" as among theclass of employedpersonsthe inducement of whom was to be outlawed under8(b) (4) (i).12After the House on August 14, 1959, adopted and passed theLandrum-Griffin bill and sent it to conference,13 Senator Kennedy and his confer-ence associate, Representative Thompson, submitted a joint analysis of the secondaryboycott provisions of the House bill, sponsoring the changes in 8(b)(4)(i) as out-lawing inducement of farm, railway, and public employees, and also supervisors.In respect to the latter, they noted: 14In some industries supervisors belong to the union of the rank-and-file work-ers or as exmembers are sympatheticto it.Occasionally a union has inducedthe supervisors of a secondary employer to refuse to handle the goods of someprimary employer with whom the union had a dispute.This conduct causes atrue secondary boycott but it does not violate section 8(b)'(4) (A) becausesection 8(b)'(4)-(A) forbids only the inducement of "employees," and super-visors are not "employees" within the statutory definition.The Senate bill was originally written on the theory that the legislation shouldnot deal with labor-management relations.Consequently, 'it does not coverthis point.The House bill would extend the prohibition to inducement ofsupervisors.The present omission is an illogical loophole which should be closed if anylegislation dealing with secondary boycotts is enacted.The substance of theHouse bill is therefore acceptable upon this issue. [Emphasis supplied.]When the change was incorporated in the bill as finally adopted by the ConferenceCommittee, Senator Morse, in a special report in which he was critical of some ofthe concessions made in conference by his fellow conferees, hailed the change madeby 8(b) (4) (i) as closing up the loophole which had permitted inducement of super-visors.He mentioned, in the same vein as had Senator Kennedy and RepresentativeThompson before, that: 15There are many instances also where a secondary boycott is conducted by aunion agent going to a supervisor of employees, who often is a union member,and inducing him to shut off deliveries.Since the supervisor is subject tounion discipline, such inducement would be clearly as effective as though induce-ment were applied to employees, themselves.Finally, the Senate Committee in a print issued September 10, 1959, included asection-by-section analysisindicatingthat among the things newly banned by therevision of 8(b)(4), is: "(2) Inducement of . . . a supervisor employed by a sec-ondary employer." 16It should be clear from the above that inducement of supervisors was intended tobe barred by the change in 8(b) (4) (i)So I find myself unable to concur in theview of one of my esteemed colleagues that 8(b)^(4) (i) does not ban inducement ofsupervisors except where the action sought to be evoked is "inimical to the secondary10 See minority report filed by Senators Goldwater and Dirksen, cosponsors of the ad-ministration bill, on April 14, 1959,in oppositionto the majority report, when the revisedversion ofthe Kennedy-Ervin bill (S 1555) was reported. out by the Committee on Laborand Public Welfare (I LH 476),and SenatorGoldwater's statement during the debateon S. 1555, wherein he cited only the permitted inducement of "railroad employees, agri-culturalworkers, andmunicipal employees" as constituting the "loophole" sought to beplugged by8(b) (4) (1), andmentioned (ii)as beingintended "to reach coercive activitydirected not only to the employer himself but to any person acting as his agent, such assupervisoryand management personnel"II LH 1079 [Emphasis supplied.]31As See 705 (a) thereof I LH 680'-II LH 1523.18 II LH1691-1692;the Secondary Boycott provision as passed is Sec 705(a) thereof,at p 1700.14H LH 1706-1707.35 II LH 1425-1426.26 1 LH 965. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer's interest," 17 for I find neither in the statute nor the authoritative declara-tions evidence of an intention to make us, the Board, or the courts the arbiters, whichsuch an interpretation would do, of whetherengagingin a requested boycott wouldbe inimical or beneficial to the secondary employer's interest.However, I find my-self also unable to concur with two other of my esteemed colleagues who, while con-cluding that the ban in 8(b)i(4)(i) does include supervisors, deem the prohibition toreach as high up the management ladder as the rung just below that of "entrepreneur,partnership, or officer." 18This places the dividing line at a higher point that doeseven the General Counsel, who, in the brief he filed in the 10(1) proceeding previ-ously mentioned(supra,footnote 8), proposed a line immediately below the "policymaking level of management," which would render it permissible under 8(b)(4)(i)tomake an "appeal . . . designed only to bring about a policy decision which willbe effectuated by management through subordinates.On the other hand, JudgeWyzanski, who decided the 10(1) proceeding in question, would draw the line nohigher than immediately above the level,of minor supervisor, stating:8(b))(4)(i) is concerned with appeals addressed to those who perform servicesmanually or clerically, or who manually use goods, orwho have minor super-visory functions.[Emphasis supplied.]In the case before Judge Wyzanski, the individual involved in the inducementwhich he held not to be violation of 8(b) (4) (i) was a superintendent of a con-struction site, who, though not an officer, had the power to terminate, on behalf ofhis company, a contract with the primary employer, which he did at the union'srequest.This was the basis of the Judge's additional statement that 8(b)(4)(i)"does not cover appeals to those who on behalf of their employer have power law-fully to terminate, cease, or otherwise control business relations with the so-calledprimary employer,"-a fact which would followa fortiorifrom his previous pro-nouncement concerning what the provision does cover.Judge Wyzanski's conclusion that the ban reaches no higher than at the level ofthose "who have minor supervisory functions" would seem to me to have the sup-port of the legislative history of that provision.The belated conception of theterm "individual employed" as embracing supervisors,' after a period in which it wassponsored as being intended merely to close the loophole inhering in the exemptionof rank-and-file workers in certain types of employment, would tend to suggest thatthe term was intended to apply to a supervisor whose work and rank serve to allyhim in interest and in responsiveness to union appeals with those with whom heoversees.It is that class of person that has been typically involved in the body ofdecision, beginning withConway's Express,19which posed the problem exemplifyingthe "loophole" referred to in the congressional declarations 20 and who was meantin Senator Kennedy and Representative Thompson's reference to supervisors who"in some industries.belong to the union of the rank-and-file workers or as ex-members are sympathetic to it,"(supra,footnote 14), and Senator Morse's post-conference reference to "a supervisor . . . who oftenisa unionmember, .. .subject to union discipline [whose] inducement would be clearly as effective asthough inducement were applied to employees, themselves."(Supra,footnote 15.)The abovereflectsthe application of the rule of reason in the conception of whoshould be identified with management in connection with the employer's dealingswith outsiders.While a supervisor in immediate charge of rank-and-file workers isstructurally part of "management," he is such in'the limited sense of being in the firstline of-management's communication with the rank-and-file concerning what is ex-"Trial ExaminerWallace E Royster inAmalgamated Meat Cutters, etc (PeytonPacking Company, Inc ),131NLRB No. 57.IsTrial Examiner Martin S BennettinInternational Brotherhood of Teamsters, etc(LohmanSales Co ), 132 NLRB No. 67.Trial Examiner Ramey Donovan inUpholsterersFrame & Bedding Workers(MinneapolisInternationalFurniture Co ),132 NLRB No. 2w HenryV.Rabouindoing businessas Conway',87 NLRB972, 979-981("supervisors or other representatives of management") , enfd 195 F 2d 906, 911(C A 2)30 See also,e.g,Local Union No. 878 Teamsters etc (4 rkansas Express, Inc ),92NLRB 255, 265 (dock foreman);General Warehousemen and Employees Union, Local 646,et' at(Roy Stone Transfer Corporation),100 NLRB 856, 857 (assistant foreman)Sheet Metal Workers etc. (Ferro-Co Corporation),102 NLRB 1660, 1661, 1665 (foreman)International Brotherhood of Teamsters etc (Clark Bros Transfer Company),116 NLRB1891, 1892, footnote 1 (supervisor also performing nonsupervisory duties);InternationalBrotherhood of Electrical Workers (Franklin Electric Construction Company Inc.),121NLRB 143, 144 (foreman,who was a member of the onion). LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.253pected of them in regard to the manner of their performance.He is normally takenfrom their Tanks, works with them to expedite their performance and to exemplifywhat is expected of them.Except for the responsibility which he has for their per-formance (see Act, Section 2(11)), he is for all other purposes, a worker, whoseorientation and conditioning ally him with rank-and-file. It is this which causedCongress to see the immunity enjoyed under old 8(b) (4) by the inducement of thatkind of person as if he were identified with "management" for all purposes as "anillogical loophole" in the old law.That this reflects the view of the original spon-sors of the language of 8(b) (4) (i) would appear from the comment thereon bySenator Dirksen in his "Report of the Minority Leader on the 1st Session of the86th Congress," which he entered on the Record on September 14, 1959. As statedpreviously(supra,footnote 10) he, along with Senator Goldwater, was a sponsor ofS. 748, the administration bill, which wasthe first to contain the change here con-sidered(supra,footnote 9).Pointing to what had been achieved by the amendmentof the secondary boycott provision, he stated: 21Moreover, the bill as it went to the White House makes it an unlawful practicefor a unionto induce supervisory workers,or any single worker to refuse tohandle goods, or to strike, for any of the purposes outlined above. [Emphasisadded.]What the above means is Shat while it had originally been contemplated that "allsupervisory and management personnel," as Senator Goldwater had then put it(supra,footnote 10), be comprehended within subparagraph (ii), which illegalizescoercive overtures to management, it was seen that the first rank of supervisor, the"supervisory worker," as Senator Dirksen described him(supra,footnote 21), is soclosely allied with rank-and-file in economic station and sympathy as to make induce-ment of him, as Senator Morse observed(supra,footnote 15), as effective as induce-ment of rank-and-file workers.That, it would seem fair to conclude, is the level ofsupervisor which Congress wanted encompassed in the group to whom inducementsare banned under 8(b)'(4) (i), leaving all others within the shelter accorded by (ii)to employers and management from overtures of the menacing character.Itwould follow that those above the first rank of supervision or whose jobs spon-taneously identify them with management in their relations with the outside, such asthe construction site superintendent in Judge Wyzanski's ease and the superintendentat Grand Union in this case, and, of course, the president or officer of a corporationare not encompassed within the class of persons of whom inducement is bannedunder 8(b) (4) W.3.Concluding findings as to violation of Section 8(b) (4) (i) (B)Accordingly,just I conclude that the nonthreatening inducement of George Piazza,partner of Staats Express,was not'a violation of 8(b) (4) (i) (B), so do I concludethat the nonthreatening inducement of E. K.Van Alstyne,president of M & R Cor-poration,and of Superintendent Arthur Henningson of Grand Union Corporationwas not a violation of that provision.On the other hand,I conclude and find thatRespondent violated Section 8(b) (4) (i) (B) by the inducement of rank-and-file em-ployees Bayly and Wescott of Grand Union Company and Moningtonof Gary Ware-house Corporation,and of the various supervisors of foremenat R.T.A. Distributors,Caterpillar Tractor Corporation,Montgomery Ward, Inc.,B. F. Goodrich and Com-pany,Ro-La-LumeCompany,OneidaMarkets,and InternationalHarvesterCorporation 22Thereremains but one other class of person,not heretofore covered.This isForts Martin,agent of Styles Express.The record abundantly indicates,and theGeneral Counsel does not dispute,that he is an independent contractor.He ownshis freight terminal and his trucks, and operates a trucking service.He devotes thelatter exclusively to Styles Express, but as independent contractor and not as em-ployee.The General Counsel contends that since Martin is an agent for Styles Ex-press, he is by that token also "an individual employed by"itwithin the meaningof 8(b) (4) (i).These categories are not coterminous either in law or under ourstatute.Cf.Amalgamated Meat Cutters etc. (Swift&Company, Intervenor) v.N.L.R.B.237 F.2d 20(C.A. D.C.),cert.denied 352U.S. 1015.If the GeneralCounsel's position were sound,itwould make employees of such classes of agents asII LH 1823.22 The individual solicited at International Harvester told theunion representativesthathe had already changed his routings to anothercarrier, but the solicitation itselfwas an inducementwithin theproscriptionof 8(b) (4) (i) (B). - 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDan attorney under retainer by a client, an agent seeking bookings for theatrical per-formers, or a realty concern given an exclusive agency by a property owner to sell hisland.IfMartin does not stand on his own feet as one running his independent busi-ness,then he is to be equated with Styles Express, his principal, since Section 2(2)defines employer to include "any person acting as an agent of an employer." Iconclude that Martin, while a "person" within the meaning of subparagraph (ii), towhom it would have been a violation to make a threatening and coercive appeal, isnot an "individual employed by a person" to whom 8(b) (4) (i) forbids making onein which force or its intimationhasbeen shunned.B. Case No. 2-CE-1: the violation of Section 8(e)1.The 3-year contract between the Trucking Association and the Joint TeamstersCouncil entered into on August 1, 1958, its signing by Staats Express on February9, 1960, at the Respondents' request, and the attendant circumstancesStaats Express, as previously mentioned, is a partnership, composed of Frank andGeorge Piazza.The firm is a common carrier transporting freight in interstate com-merce between New York and outside.At all times here involved, it has been amember of the New York State Employers Trucking Association, and Respondenthas been a constituent local of the New York State Teamsters Joint Council.OnAugust 1, 1958, the Joint Council and the Trucking Association entered into a con-tract for a 3-year period, expiring July 31, 1961. It is a comprehensive document,covering all aspects of the employment relation, comprised of 37 articles, and spreadover as many printed pages.Article IX, the so-called "Protection of Rights" clause,isa "hot cargo" provision, reserving to the Union "the right to refuse to handleunfair goods," in the form of "goods from or to any [struck employer]," or "toaccept freight from or to make pickups from or to any [struck or picketed] estab-lishment," under pain of the union's immediately going on strike against "anyemployer" who insists that "his employee [sic] handle unfair goods or go through apicket line after they have elected not to, and if such refusal has been approved inwriting by [the union]." 23While Staats Express, as George Piazza testified, considered itself bound by thecontract, until February 9, 1960, it had never signed it even though at the end ofthe contract, there is a separate page allotted for the respective signatures of theindividual local and employer involved. Indeed, the first page, which names theparties, has a blank space for the particular company concerned, which, in the printedform, is designated as "the Employer," who "agree[s] to be bound" by theagreement 24As stated, the contract remained unsigned by Staats Express and itsname un-mentioned in the blank allotted for "the Employer"(supra,footnote 24) untilFebruary 9, 1960, about 3 months after Respondent started the strike at Van's.23The Union,under that clause, is to give the employer notice of all strikes24The first page, with the blanks for denoting the particular company and local unioninvolved,reads asfollows :NEW YORK STATETEAMSTERSJOINT COUNCILFREIGHTDIVISIONLOCAL 'CARTAGE AGREEMENTCovering Employees of Private,Common, Contract and Local Cartage Carriersfor the period ofAUGUST 1, 1958 to JULY 31, 1961In the jurisdiction of the followingLocal Union Nos 65, 118, 182, 294, 317, 375,506, 529,648, 649,687 and 693The ---------------------------------------------------------------------(Company)(TerminalAddress)hereinafter referred to as the EMPLOYER,ANDtheNEW YORK STATE TEAMSTERS JOINT COUNCIL, Freight Division andLocal Union----------, affiliated with the Eastern Conference of Teamsters and theInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent, hereinafter referredto as theUnion, agree to be bound bythe termsand provisions of this Agreement. LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.255There is a conflict between Piazza, on the one hand,25 and Morey Hammond, presidentof Van, on the other, concerning whether Staats until then had been accepting Van'sfreight.For reasons later stated, I resolve that conflict in favor of Hammond; whotestified that Staats, until the incident about to be described, had always acceptedhis company's freight.On February 9, 1960, Staats Express received in the mail two copies of the con-tract,which were sent by the Respondent with a covering letter asking that Staatssign and return one.Piazza, on behalf of his firm, signed and returned a copyto the Respondent as asked.Filled in for the first time was the blank in the firstpage to denote "the Company, hereinafter referred to as the Employer"(supra,footnote 24) and the space in the last page for the Company's signature 26Within a day or two thereafter occurred the incident in which Business AgentSmith, accompanied by striking trucker Francis Bacon, came to the premises ofStaats Express while a Van truck was waiting, and told Piazza that Van was onstrike and he was not to accept its freight. Immediately after this, Piazza toldPresident Hammond of Van that he had no alternative under his contract but torefuse to unload Van's truck.2.Legal discussion and conclusionSection 8(e), added to the Act by the 1959 statute, and effective November 13,1959, provides:It shall be an unfair labor practice for any labor organization and any employerto enter into any contract or agreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease or refrain from handling, using,selling, transporting, or otherwise dealing in any of the products of any otheremployer or to cease doing business with any other person, and any contract oragreement entered into heretofore or hereafter containing such an agreementshall be to such extent unenforcible and void: . . . [The omitted portion con-tains an exception for the construction industry, which is not pertinent here]As amply appears in its legislative history, Section 8(e) is aimed at precisely the"Protection of Rights" clause here involved, which was variously described as typicalin Teamsters' contracts.27That clause has, of course, been "unenforcible and void"from the day that 8(e) became effective.Our question is whether the transactionof February 9, 1960, whereby Respondent procured the signature thereto of StaatsExpress, transgressed the provision making it an offense to "enter into" such anagreement.Preliminarily,we may dispose of Respondent's contention that sinceonly Staats Express signed the document on February 9, 1960, Respondent cannotbe deemed to have "entered into" it in any event. The agreement was forwardedby Respondent to Staats in duplicate with a covering letter explicitly requesting that25All references to that surname are to Partner George Piazza.2eThe last page, after being filled in by Staats Express and returned to Respondentreads(with the written portion precededby thesymbol "(S)" and the remainder beingin print)as follows :LOCAL UNION NO.(S)294 affiliate of I B OF T.,CW & H. of A.,INDEPENDENTBy ------------------------------------------------------------------------(Signed)Its ------------------------------------------------------------------------(Title)(S)Staats Express(Signed)By(S)George Piazza(Signed)Its(S)Partner(Title)Home Office Address(S)66 So.Ferry St(Street)(S)Albany(City)N.Y.(State)(S)2/9/60(DateSigned)21 "Suchclauses have become standard in contracts entered intoby theTeamstersUnion."From the SenateCommittee'sMinorityReport at thetime theKennedy-Ervinbillwas reported out. I LH 476. 256DECISIONSOF NATIONAL LABOR RELATIONS BOARDStaats sign.The transaction was thus a bilateral one, "instinct" with mutual obli-gation,28 and if Staats is to be deemed to have,"entered into" it,, so too is Respondent.This brings us to the larger question of whether, the contract, since it was already"entered into" by the respective parent bodies and was still in effect on February 9,1960, can be said to have been entered into on that day by Staats and Respondent,within the meaning of Section 8(e).The issue presented by the earlier entry bythe parent bodies is avoided if it can be said that the contract was not binding onStaats until it signed it on February 9.The absence of Staats' signature at the endand even ofitsnamein the very space allotted for the particular company which"agree[s] to be bound by the terms and provisions of this Agreement"(supra,footnote 24) may well have prevented the agreement from being legally bindingupon Staats until it didsign.If that is so, then Respondent and Staats unquestion-ably "enter[ed] into" the contract when the former procured Staats' signature theretoon February 9.However, the matter of whether the contract waslegallybinding on Staats beforeFebruary 9, 1960, despite the absence of its signature thereon is not, as I view it,crucial to the issue here.For the purpose of that issue, we may even assume thatStaats was legally bound by the contract of August 1, 1958, from its inception withoutits signature, as Piazza testified he considered his firm to be.Even if that were so,Iwould not deem this to be conclusive on the question of whether Staats and Re-spondent, on February 9, 1960, "enter[ed] into" the illegal compact contained in thecontract in the sense which Section 8(e) contemplates.It is true that we normally think of the term "enter" as denoting a beginning, andthe lexicon supports such a concept to the fullest.29Were this a proceeding forviolation of a criminal statute, that point should be sufficient to absolve a defendant ofthe charge of having offended the provision.30 Such, however, is not the nature ofthis proceeding or its aim.This is a civil, remedial proceeding designed to effectuatea social purpose.The emphasis in suchcase isupon a "liberal" construction,designed to promote the objective of the statute.31Here we heed the admonitionof Judge Learned Hand "not to make a fortress out of the dictionary" and "toremember that statutes always have some purpose to accomplish." 32Just as a literal reading of the provision considered in the previous case wouldoutrun the congressional purpose, so would a literal reading of Section 8(e) herebring us short of that purpose. It would seem manifest that Congress, in forbiddinglabor organizations and employers "to enter" into hot-cargo agreements, was notconcerned with the legal rights or obligations arising therefrom between the parties,for it acted to prevent any legal relation from arising thereunder and to wipe outany which might have inhered in those already existing.Hence the argument thatthe contract, by virtue of its prior execution by the parent bodies, was already "bind-ing" on the individual companies and locals, with the result that they could not"enter into" the contract by a later execution of it strikes me as beside the pointhere.Congress was concerned with the parties making the kind of affirmative com-mitment, which, while void in law, enabled the Union to exert "moral suasion" uponthe employer as a result of his signature to the contract.That Congress was not so much concerned with the legal relation flowing fromthe compact as with the actual execution and signing thereof and the use to whichthe Union could put it is amply manifested by the way, in which, during the con-gressional consideration of the measure, the terms "sign" and "execute" were used29 See Mr Justice Cardozo's classic opinion rendered as Judge of the Court of AppealsinWood v Lady Duff Gordon,222 NY 88; 118 N E 21419 InWebster's New International Dictionary (1933),"enter" Is defined as3To make a beginning;to take the first steps ; engage ; start, asto enterintobusiness;to enterupon a career ; also to getadmissionor to be admitted , as toenterIntosociety; toenterinto holy orders.4.To make one's selfa party; withinto,formerly also in; as to enter upon atreaty of peaceIn Black's Law Dictionary (4th ed. 1950) 625: "To form a constituent part, to becomea part or partaker."30Yates v.U.S., 354 U S. 298, 306-307.ai SeeNLRB. v Griswold Manufacturing Company,106 F 2d 713, 721 (C.A 3) .Jeffery-DeWittInsulatorCo v. N L.R.B.,91 F. 2d 134, 139 (^C.A4) , N L R B v Knox-villePublishingCo,124 F. 2d 875, 881 (C.A.6) ; North Whittier Heights Citrus Assocsamtionv N.L.R B ,109 F. 2d 76 (C.A. 9) ; cf.Phelps DodgeCorp v. N.L R B.,313 U.S 17732 Cabell v. Markham,148 F.2d 737,739 (C.A. 2), affd. 326 U S 404. LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.257,interchangeably with "enter into." It also appears from the reference to "moralsuasion" made by Senator McClellan, who was the first to propose a bill making itillegal, forparties even voluntarily to enter into a hot-cargo agreement 33 Inintroducing S. 1385 on March 12, 1959, which would have made hot-cargo agree-ments between an employer and a labor organization a penal offense (I LH 327),Senator McClellan noted that despite the Supreme Court's decision that a hot-cargoagreement is not a defense to a secondary boycott, there was respectable "law re-view" opinion to the effect that the agreement might still confer private rights whichthe Union could assert in court, and that transcending this: 34'Also to be considered is the possible nonlegal effect of such a clause as a gentle-men's agreementproviding moral suasion against an employer.[Emphasissupplied.]It is the "moral suasion" which the Union can exert on an employer on the strengthof his signature which, as I have noted, would seem to me to rationally account forCongress making it an offense to "enter into" a hot-cargo agreement in addition todeclaring it "unenforcible and void."That it is the execution of such an agree-ment rather than an ensuing legal relation which was the congressional target isindicated, as I have said, by the frequency, indeed the uniformity, with which "sign"and "execute" were used interchangeably with "enter into" during the formulationof the legislation concerned with illegalizing hot-cargo contracts.The Senate bill(S. 1555) as passed on April 25, 1959, included Section8(e) in itspresent form(except that it applied only to contracts made with common carriers). I LH 582.Inserted in the record thereafter was a laudatory editorial in the Washington Post,which stated in pertinent part: 35It (the Senate Bill) did not deal comprehensively with secondary boycotts, butitvoted to prohibit common carriers from signing labor contracts that wouldprevent them from handling "hot cargo" from strikebound or nonunion plants.[Emphasis supplied.]The Landrum-Griffin bill (H.R. 8400) as introduced (I LH 683) and as ultimatelypassed (II LH 1700) dealt with hot-cargo contracts in Section 705(b) of that bill.Subdivision (1) of that section contained Section 8(e) in its present form withoutthe limitation in the Senate Bill, and subdivision (2) additionally provided the fol-lowing:Any contract or agreement between an employer and a labor organizationheretofore or hereafterexecutedwhich is or which calls upon anyone to engagein, an unfair labor practice under Section 8(e) of the National Labor RelationsAct, asamended,shall be to such an extent unenforcible and void.[Emphasissupplied.]This last added nothing to what is already in Section 8(e), and so it does notappear in the final enactment, but it does tend to underscore how the two terms werethought as interchangeable.This is further highlighted during RepresentativeGriffin's espousal of the provision in his bill, similar to that in the administrationbill in the Senate(supra,footnote 32) which, in the amendment to the secondaryboycott provision, would have forbidden forcing a person to "cease,or agree to cease"doing business with another.That provision, as I have stated, was deleted in con-ference because it was deemed redundant in the light of 8(e), but RepresentativeGriffin's comment is illuminating concerning the basic target of all proposed antihotcargo contract legislation. In his analysis previously referred to(supra,footnote 12),he stated (II LH 1523) :Under existing law strikes to force or require secondary employers to ceasedoing business with some other persons are forbidden.The law, however,'Until then, it had been 'dealt with by making it an illegal objective, under the amend-ment to the secondary boycott provision, whichisnow 8(b) (4) (1) (B), to endeavor toforce a person "to cease,or agreeto cease" doing business with another personSection503 of S. 748, the administration bill, at I LH 142, and the comments of its sponsors inMinority Report of the Senate Labor and Public Welfare Committee at I LH 476, andSenator Goldwater's comment on the floor at II LH 1079. The words "or agree to cease,"which also appeared in the House bill as passed (II LH 1700), were dropped in con-ference in view of passage of 8(e).34II LH 1021.85II LH 1264.599198-62-vol. 131-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes not prohibit resort to the same kind of activity to force such employersto signcontracts or agreements not to handle or transport goods coming froma ,source characterized by a union as "unfair." [Emphasis supplied.]From the time that Section 8(e) in itspresent form was included in the con-ference bill to its final enactment, the comments would indicate that "sign" and"enter into" were interchangeable terms, or more accurately stated, that "enter into"was conceived of an embracingsigningor executing.Thus, Senator Morse in hiscomments on the conference committee bill, previouslymentioned(supra,footnote15) in explaining why he thought 8(e) without being limited to carriers as in theSenate bill was too broad, introduced his discussion with thestatement(II LH 1428):The Senate, because the "hot cargo" agreement had seemed to be abused, andbecause the Teamsters had shown up in the McClellan hearings as the unionwhich had most clearly ignored its obligations to its employees and to thepublic, passed a bill making it illegal in the trucking industry tosigna hot cargoprovision. [Emphasis supplied.]Senator Dirksen, in his report of the Minority Leader filed September 14, 1959(supra,footnote 21), describing 8(e), stated (II LH 1823):The bill makes it an unfair labor practice for a union and an employer to signa so-called "hot cargo" contract . . . [Emphasis supplied.]Finally, and rather climactically, is the explanation of the provision given bySenator Goldwater in his analysis of the Labor-Management Reporting and Dis-closure Act, which he included in the Record on September 14, 1959.As sponsorof S. 734, the administration bill, he along with Senator Dirksen were the first toespouse illegalizing hot-cargo contracts (albeit of the compelled variety.Seesupra,footnote 10).Concerning Section 8(e), he stated (II LH 1857):It is an unfair labor practice for a labor union and an employer to enter into any[hot cargo] contract..This means that such contractual clauses are per seillegal.It is unlawful for either party even to execute such an agreement, . . .[Emphasis supplied.]Itmight be asked why Congress used the term "enter into" when it meant signor execute.The answer which at once comes to mind is that it used a broader termto encompass, in addition, arrangements made other than in writing, as the proscrip-tion in Section 8(e) of any "contract or agreement, express or implied" would in-dicate.While Congress envisioned more ways of entering into the forbiddenagreement than physically executing one, it envisioned the signing of one and theuse to which such a signature could be put as a catalyst for the secondary boycottevil.The use of a signature to a contract and the "moralsuasion" it exerts would seemto be exemplified by the facts of thiscase.Repondent was content to have merelythe Trucking Association's signature without that of Staats Express until it embarkedupon its pervasive plan to boycott Van in support of its strike.As previouslyfound, despite the strike, Staats had been receiving Van's freightas usual.36Re-spondent then asked Staats tosignthe contract, with the offending clause in it, andStaats complied.Armed with Staats' fresh ceremonial affirmance of its "obligation"under that provision, Respondent's business agent appeared at Staats' place just asa Van truck was being unloaded and assumed an authority there somewhat incontrastwith entreating approach to other employers.According to Piazza'scredited testimony, the visitors "called to me and told me not to accept his freight-that is, Van Lines."BusinessAgent Smith testified that "he called to [Piazza] andin a rather loud tone of voice which would leave nothing to chance," told him Vanwas on strike.3736 All the surrounding circumstances, including the demeanor and quality of the testi-mony of Morey Hammond, president of Van, support his testimony that Staats had beenreceiving Van's freight until the visit of Business Agent Smith immediately followingthe contract.Piazza, in testifying that his firm had not done business with Van fromthe outset of Respondent's strike, impressed me as quite discomfited and apprehensiveabout openly avowing in the presence of Teamsters' representatives that he had been doingbusiness with any carrier on strike with TeamstersAn insight' Into,' his state of mindwas previously afforded by the statement attributed to Piazza by Francis Bacon, whoaccompanied Business Agent Smith during the Van truck incident.Bacon testified thatPiazza "said that he would [cooperate].He didn't want any trouble from the owner orfromthe Union."37 Smith testified he did not know the truck at Staats' premises at the time belongedto Van,because Van's name was not on it. The sequence of coincidences is too potent LOCAL 294, INT'L BROTHERHOOD OF TEAMSTERS, ETC.259The timing of the events,-the procurement of Staats' signature after doing with-out it for over a year and a half, and the descent upon its premises immediatelyafterward during the presence of a Van truck for unloading to remind it in peremp-tory tones of a strike with Van, would indicate that the purpose of the transactionof February 9, 1960, was to lay the groundwork for the kind of "moral suasion"which Respondent here exerted upon Staats to end all further dealing with Van.The incident above described would seem to me an illuminating instance in vindi-cation of the pragmatic or "case method" approach in the interpretation of astatute.Without the "impact of reality" afforded by the occurrence, and had I beenleft to interpret Section 8(e) in the abstract, I may well have been inclined to theview that the execution of a contract by one who is already bound by it cannot beconsidered as "enter[ing] into" it.The transaction struck me, however, as the verykind of thing which Congress must have intended to avoid.As I have stated, sinceCongress was declaring hot-cargo contracts to be a nullity anyway, the only rationalpurpose to be served by additionally prohibiting parties to "enter into" them, wouldbe to prevent the Union from being able to exert the psychological or social pressurewhich inheres in a fresh signature to an unequivocal commitment.The social dreadof being branded a welcher is often stronger than concern over the legal sanctionsof the commitment made, and in the hard-boiled environment of a labor contro-versy, a John Hancock in the hand is worth two Blackstones in the bush.I accordingly find that by the transaction of February 9, 1960, in which the Re-spondent Union and Staats Express individually made the hot-cargo commitmentpreviously made on their behalfs by the respective parent bodies, they entered into thehot-cargo agreement within the meaning and intendment of that term as used inSection 8(e) of the Act, and in violation of it 38IV.THE REMEDYIthaving been found that Respondent has engaged in certain unfair labor prac-tices, itwill be recommended that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.The violation of Section 8(b) (4) (i) (B), as alleged in the complaint in Case No.2-CC-551, was part of a pervasive plan to have all companies in the area discon-tinue their prior business dealings with Van.The injunctive recommendation willtherefore be that Respondent cease inducing any individuals employed by any per-son doing business with Van from performing services in order to compel their re-spective employers to cease doing business with Van. Since the term "individualemployed" requires interpreting in the light of the facts, there will be added the ex-pression "whether in a rank-and-file capacity or as a supervisor."As to the violation of Section 8(e), it has been found that Respondent's procure-ment of Staats' signature to the contract, with the illegal hot-cargo clause in it,offended the provision against entering into such a contract, and, in addition, wasmotivated by an intention to use it as a basis for exerting moral suasion upon Staatsto boycott Van.Respondent should therefore retain no advantage from the transac-tion of February 9, 1960. It should accordingly return to Staats Express the copyof the contract containing the latter's signature dated February 9, 1960, with a cover-ing communication in writing that the transaction of that date under which Staats Ex-press signed the contract in question, is rescinded, that Respondent claims no rightsagainst Staats Express by virtue of its having signed the contract on February 9,1960, and specifically, that article IX, the "Protection of Rights" clause is void andunenforcible, and that no effect will be given or sought to be given to it.39tomake Smith's disclaimer creditable.A "loud tone of voice which would leave nothingto chance," would hardly be comprehensible if it were not intended to forestall somethingabout to take place-here the unloading of the truck38Respondent's final point is that Staats "signed the contract that [it] was supposedto sign in 1958," and that Respondent was not "under any obligation to strike [theoffending clause] from the contract."Respondent overlooks that this was no longer1958, but 1960, and that the offending provision, now void in law, was being revived bya fresh execution.Additionally, apart from the matter of abstract "obligation," thereis the matter already noted: that by causing Staats to execute the contract, under thetiming and in the context here disclosed,without deleting the illegal provision,Respond-ent evidenced an intention to instill a sense of obligation in Staats under that very provi-sion as a prelude to its overture to Staats to boycott Van:DNothing is here intended to prevent Respondent from again having Staats Expressexecute the contract,but with article IX, the "Protection of Rights" clause, omittedentirely,or crossedout, with theexcision duly signed or initialed. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the injunctive provision:the transactionwithStaats flowed in part from theabsence of its signature on a contract made by the Trucking Association, of whichit is a member.There is no testimony concerning whether other employers belong-ing to the Association and omitted to sign the contract, although Respondent's coun-sel,during oral argument claimed that Staats was unique on that score.Itwouldseem that the healthy purpose of "prevention or prophylaxis"40would be served byforbidding future entry into a hot-cargo agreement with Staats Express or any otheremployer.The violations in the respective cases are alleged in separate complaints, whichhave not been consolidated.Itwould seem appropriate to have the notices likewisenot commingled,since the employers involved in Case No.2-CC-551 donot neces-sarily have a legitimate interest in the violation in Case No. 2-CE-1, in which Staatsalone is involved.Upon the basis of the foregoing findings of fact,and upon the entire record, Ihereby make the following:CONCLUSIONS OF LAW1.Local 294, International Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,is a labor organization within the meaning of the Act.2.Van Transport Lines, Inc., the Grand Union Company, Gary Warehouse Cor-poration,R. T. A. Distributors,Caterpillar Tractor Corporation,Oneida Markets,Inc., International Harvester Company, Montgomery-Ward Co.,B. F. Goodrich &Co., and Ro-La-Lume Corporation are persons engaged in commerce or in an in-dustry affecting commerce within the meaning of the Act.3.The rank-and-file employees and the supervisors,in the persons of the shippingand receiving foremen of the above persons, are"individuals employedby" suchpersons within the meaning of the Act.4.By inducing and encouraging individuals employed by the above-named per-sons to refuse,in the course of their employment,to perform services in connectionwith the handling of freight of Van Transport Lines, Inc., with an object of forcingor requiring such persons to cease doing business with Van Transport Lines, Inc.,Respondent engaged and is engaging in unfair labor practices within the meaning ofSection 8(b) (4) (i) (B) of the Act.5.By entering into a contract with Staats Express, whereby Staats Express agreedto cease or refrain from handling the freight of or doing business with any struckor picketed employer,or any employer declared"unfair" by Respondent Union,Respondent Union engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8(e) of the Act.6.Said unfair labor practices affect commerce within the meaning of Section 2(6)and (7)of the Act.[Recommendations omitted from publication.]-Hutcheson,Judging as Administration,Administration as Judging,21 Texas LawReview 1, 6.International Brotherhood of Electrical Workers, Local Union340,AFL-CIO [Walsh Construction Company]andJack L.Wood.Case 'No. 20-CB-760.April 26, 1961DECISION AND ORDEROn October 25, 1960, Trial Examiner David F. Doyle issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Respondent filed exceptions tothe Intermediate Report, together with a supporting brief.131 NLRB No. 40.